Citation Nr: 0724217	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  05 28 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post operative 
residuals of a right medial meniscectomy with degenerative 
joint disease, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.  

This appeal arises from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

In his January 2005 notice of disagreement the veteran 
limited the issues on appeal to a higher rating for his 
service-connected right knee disorder.  

The record appears to raise a claim for non-service connected 
pension benefits.  This is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The service connected right knee disorder does not 
produce any recurrent subluxation or instability.  

2.  Extension of the right knee is productive of pain with 
extension beyond 10 degrees.  

3.  The service connected right knee disorder does not 
produce limitation of flexion of the right knee to 45 
degrees, based on impairment due to pain or with flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria for a rating, in excess of 20 percent, for 
post operative residuals of a right medial meniscectomy with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).  

2.  The criteria for a separate 10 percent rating, based on 
limitation of extension of the right knee, has been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5010, 5261 (2006).  

3.  The criteria for a separate 10 percent rating, based on 
limitation of flexion of the right knee, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5010, 5260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claim for an increased rating in 
September 2002.  The RO responded and sent the veteran a 
letter in September 2002.  The letter informed the veteran of 
VA's duty to assist in obtaining evidence and explained what 
kind of evidence could be used to support his claim for an 
increased rating.  

The RO arranged for the veteran to be examined by VA in 
December 2002 and November 2004.  The veteran appeared and 
testified at a hearing before the undersigned Veterans Law 
Judge in January 2006.  At the hearing the veteran testified 
he had been treated at the VA in Fayetteville.  The RO 
obtained the veterans' VA records of treatment.  The veteran 
has not identified any other relevant evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

Other impairment of the knee with recurrent subluxation or 
lateral instability that is severe is rated as 30 percent 
disabling.  With moderate impairment a 20 percent rating is 
assigned.  A 10 percent rating is assigned with slight 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion and with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations a 
20 percent evaluation is assigned.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.71, Diagnostic Code 5003, 5010.  The knee is a major 
joint.  38 C.F.R. § 4.45 (2006).  

Limitation of extension of the leg to 10 degrees is rated as 
10 percent disabling.  Extension limited to 15 degrees is 
rated as 20 percent disabling.  Extension limited to 30 
degrees is rated as 40 percent disabling.  Extension limited 
to 45 degrees is rated as 50 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2006).  

Limitation of flexion of the leg to 60 degrees is rated as 
zero percent disabling.  Flexion limited to 45 degrees is 
rated as 10 percent disabling.  Flexion limited to 30 degrees 
is rated as 20 percent disabling.  Flexion limited to 15 
degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  When assigning an evaluation under 
Diagnostic Codes 5003 and 5010 the provisions of 38 C.F.R. 
§ 4.40, 4.45 and 4.59, providing for consideration of such 
factors as functional loss due to pain, must be considered.  
VAOPGCPREC 9-98.  Separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004.  

Factual Background and Analysis.  In April 1984, the veteran 
injured his right knee while on active duty in the Air 
National Guard.  In May 1984, internal derangement of the 
knee was diagnosed.  Private medical records contain a May 
1984 operative report revealing the veteran had a diagnostic 
arthroscopy which found a posterior medial flap-like tear of 
the medial meniscus; and chondromalacia and articular 
cartilage damage of the medial condyle.  

After a VA examination in February 1985 revealed good 
stability of the knee and some limitation of flexion, the RO 
granted service connection for postoperative residuals of a 
medial meniscectomy with chondromalacia in a June 1985 rating 
decision.  A 10 percent rating was assigned for the service-
connected right knee disorder.  

Subsequently, in September 1996, a VA examination revealed 
the veteran could extend from zero degrees to 90 degrees with 
moderate crepitance.  His ligaments were intact, but he 
ambulated with a slight limp and squatted with difficulty.  
In an October 1996 rating decision the RO granted an 
increased rating to 20 percent for the right knee.  

VA outpatient treatment records dated in February 2002 
included complaints of new pain in the right lower leg.  

In September 2002, the veteran filed his claim for an 
increased rating for his right knee disorder.  The RO 
arranged for the veteran to be examined by VA in December 
2002.  The veteran reported having flare-ups of his pain 
about three days per month.  They lasted about a day and were 
precipitated by increased work and alleviated with rest.  He 
had difficulty climbing ladders and crawling on his knees.  
He missed two days of work per month.  There was moderate 
limitation of motion or functional impairment during periods 
of flare-up.  He did not use a crutch, cane or brace.  He did 
not have any dislocation, recurrent subluxation or 
inflammatory arthritis.  

The December 2002 examination of the right knee revealed no 
obvious abnormalities or deformities.  Range of motion was 
from 130 degrees of flexion with poor effort to 0 degrees of 
extension.  He had diffuse tenderness over the medial and 
lateral joint lines.  McMurray's, Lochman's and valgus and 
varus testing were all negative.  

VA records in May 2003 note the veteran's subjective 
complaints included right knee pain.  

February 2003 VA records reveal the veteran had been treated 
in November for a blood clot in the right leg.  The veteran 
complained of a new pain in his right distal thigh.  His 
subjective complaints included more problems with his feet, 
legs and the bottoms of his feet.  The veteran's history of 
medical problems included plantar fascial fibromatosis, 
peripheral neuropathy, and peripheral vascular disease.  

A VA examination of the right knee was conducted in November 
2004.  The veteran reported his right knee pain was 5/10, 
through out the entire knee.  It could approach 9/10 once a 
day.  He had swelling, stiffness and weakness of the right 
knee.  There was no locking or giving way.  He took Percocet 
one to two, every four hours as needed for pain.  He took 
about 60 of these per month.  His pain increased when going 
up and down ladders or trying to work as a carpenter.  It was 
decreased minimally with pain medications and rest.  He 
denied any dislocation or subluxation.  He was able to 
perform activities of daily living independently.  He worked 
as a carpenter.  He was able to work up to five hours a day 
before he had to stop and rest.  

The examination revealed the veteran's gait was slow and he 
used an assistive device.  He had portal scars that were well 
healed.  There was no effusion of the knee.  He was not 
tender to palpation of the medial and lateral joint line.  He 
was able to extend to 10 degrees without pain and to zero 
degrees with pain.  He is able to flex to 90 degrees without 
pain and to 100 with pain.  Lachman, McMurray and pivot 
testing were all negative.  There was no laxity to varus or 
valgus stress testing.  X-rays revealed minimal degenerative 
joint disease.  

X-rays of the right knee showed there was moderate narrowing 
of the medial compartment of the femorotibial joint space.  
There was osteophyte formation about the right femoral 
condyle and proximal tibia, medial aspect.  Bony structures 
on the right were intact without evidence of fracture.  
Vascular calcifications were present.  There was no joint 
effusion.  

A VA orthopedic consult in June 2005 was conducted to 
evaluate the veteran's left knee pain.  The examiner noted 
the veteran had a variety of other complaints in his left, 
tingling in the bottoms of his feet, burning in the bottoms 
of his feet and claudication.  That day vascular surgeons had 
checked his pulses on both sides and they were normal  The 
veteran had been told that it was probably related to his 
back and looked neurogenic.  He was told to see a 
neurologist.  The examiner noted the veteran's range of 
motion was actually quite good, but the veteran was mostly 
bound to a wheelchair, secondary to severe pain and burning 
in his feet.  

In February 2005, the veteran submitted statements from his 
family, employers and friends.  They all observed that the 
veteran had difficulty with his work.  He had problems 
because his leg had gotten so painful.  He was no longer able 
to do his work due to his "leg" condition.  It limited him 
from being able to crawl or climb.  The veteran had been 
employed for many years as a carpenter, remodeler and 
repairman.  His former employers noted they were no longer 
able to use him because he was unable to function due to his 
leg and knee pain.  

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge in January 2006.  The veteran 
testified he had problems with the knee, if he only twisted 
it a little bit wrong it sent pain through out his knee and 
caused it to be sore.  (T-4).  He had been employed as a 
carpenter and had trouble bending, walking up stairs, and 
working on a ladder.  Those activities caused his knee to 
swell up.  He could not get down on the floor anymore, to 
nail in baseboards.  He was getting limited as to what he 
could do as a carpenter.  He was taking Percocet for pain.  
He was taking 8 to 10 Percocet a day.  He rated his pain as a 
3 in the morning.  The longer he was up the more severe it 
became.  By the end of the night he had to take pain pills 
before he could get any relief and actually get to sleep.  
After a day at work he rated his pain as around an 8 or 9.  
(T-6).  The veteran had not worked in two months.  

Evaluation of disability of the knee may be rated for both 
instability and arthritis of the knee as is set out above.  
VAOPGCPREC 23-97.  In the right circumstances, three separate 
evaluations may be assigned.  One, based on instability; a 
second, based on limitation of flexion; and the third based 
on limitation of extension.  

A 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2006) calls for moderate impairment of the knee due to 
recurrent subluxation or instability.  A higher rating to 30 
percent requires severe impairment based on recurrent 
subluxation and lateral instability of the knee.  In December 
2002, the veteran denied having any recurrent subluxation or 
dislocation.  Testing for instability was negative.  The 
November 2004 VA examination report again noted the veteran 
denied having any dislocation or subluxation.  There was no 
laxity found and testing was negative.  The veteran has not 
asserted he has any locking or giving way of the right knee.  
The Board has concluded there is no evidence of severe 
impairment of the right knee, due to instability of the knee.  
A higher rating than 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006) is not warranted.  

As is set out above, separate ratings based on limitation of 
motion of the knee due to arthritis may be assigned.  
38 C.F.R. § 4.71, Diagnostic Code 5003, 5010 (2006).  Before 
such rating is assigned there must be X-ray evidence of 
arthritis of the affected joint.  The X-rays of the right 
knee have consistently shown the veteran has degenerative 
changes and degenerative joint disease of the right knee has 
been diagnosed.  The joint is evaluated based on both 
limitation of flexion and extension.  VAOPGCPREC 9-2004.  

A 10 percent rating based on limitation of extension of the 
knee requires limitation of motion to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2006).  In December 2002 the 
veteran was able to extend the knee to 0 degrees.  In 
November 2004 the veteran was able to extend to 0, but with 
pain.  The VA examiner noted that he was able to extend to 10 
degrees without pain, but to zero with pain.  

The General Counsel has explained that when rating the 
veteran's functional loss it must clearly be explained what 
role pain played in the rating decision.  See Smallwood v. 
Brown, 10 Vet. App. 93, 99 (1997).  The functional loss due 
to pain is to be rated at the same level as the functional 
loss where the motion is impeded.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  Under 38 C.F.R. § 4.59, painful 
motion is considered limited motion even though range of 
motion is possible beyond the point when pain sets in.  Hicks 
v. Brown, 8 Vet. App. 417, 421 (1995); See also Deluca v. 
Brown, 8 Vet. App. 202 (1995).  

The evidence demonstrates the veteran's motion of the right 
knee is limited to 10 degrees of extension by pain.  That is 
commensurate with limitation of motion to 10 degrees of 
extension.  A separate 10 percent rating based on limitation 
of extension of the right knee to 10 degrees is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).   

A compensable rating for limitation of flexion of the knee 
requires limitation of flexion to 45 degrees.  Range of 
motion of the right knee was measured as 130 degrees flexion 
in December 2002 and to 100 degrees in November 2004.  When 
pain was considered the veteran had flexion to 90 degrees 
without pain, and to 100 with pain.  Limitation of motion by 
pain began at 90 degrees.  There is no evidence in the claims 
folder which indicates there is limitation of flexion to 45 
degrees, by pain or with flare-ups.  A separate 10 percent 
rating based on limitation of flexion of the knee is not 
warranted.  

The veteran has asserted in his statements and testimony that 
his knee pain has limited his ability to work as a carpenter.  
He has difficulty with stairs, ladders, squatting and 
bending.  The veteran has also asserted his pain escalates to 
an 8 or 9 by the end of the day.  The Board has carefully 
reviewed the veteran's VA outpatient treatment records and 
found no treatment for his right knee disorder during the 
rating period.  The Board is aware that it is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider  v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), [citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996)]. 

In this instance the VA records clearly demonstrate that the 
pain complained of by the veteran was not diagnosed as 
related to his service-connected right knee disorder.  
Recently when the veteran complained of knee or leg pain to 
VA examiners he was treated for peripheral vascular disease, 
not arthritis of the knee.  In addition, the complaints 
involved the leg or foot, not just the knee.  As the VA 
examiner noted in June 2005 the veteran had a variety of 
complaints such as tingling and burning in the bottom of his 
feet.  Claudication had been considered but it had been 
concluded his pain was neurogenic in origin.  Peripheral 
neuropathy and degenerative joint disease of the lumbar spine 
have also been diagnosed.  The veteran was wheelchair bound 
due to pain and burning in his feet, not his knee.  It is 
also significant that the orthopedic consult conducted in 
June 2005 was not for the service-connected right knee, but 
for left knee pain.  

The regulations provide that functional loss due to pain must 
be supported by adequate pathology.  38 C.F.R. § 4.40 (2006).  
The X-rays and VA examination reports do not reveal any 
pathology of the knee commensurate with the veteran's claims 
of severe pain.  

The veteran, his family, and former employers are certainly 
competent to observe the veteran's difficulties walking, 
squatting and crawling.  38 C.F.R. § 3.159(a)(2)(2006).  They 
are not however, necessarily qualified to attribute his 
impairment to a particular cause.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  While the Board does not doubt 
the veteran has severe pain, its origins are not his service-
connected right knee disorder.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes while the veteran has attributed 
his current unemployment to his right knee disorder, the 
evidence of record indicates he is wheelchair bound due to 
pain and burning in his feet.  The veteran has not been 
hospitalized for treatment of any right knee symptoms.  The 
evidence of record does not support the conclusion that his 
right knee disorder has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.  


ORDER

An separate 10 percent rating for limitation of extension of 
the right knee is granted, subject to regulations governing 
the award of monetary benefits.  

Entitlement to a rating in excess of 20 percent for post 
operative residuals of a right medial meniscectomy with 
degenerative joint disease, is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


